USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

RVI ABRAMOWITZ ND | N i.
MORVILLO OWITZ GRA ASON & ANEL 187015 |

 

DATE

ELKAN ABRAMOWITZ 565 FIFTH AVENUE ,
RICHARD F. ALBERT NEW YORK, NEW YORK jOOI7 JASMINE JUTEAU
ROBERT J. ANELLO* CURTIS B. LEITNER
LAWRENCE S. BADER (21)2) 856-9600 DANIEL F. WACHTELL
BENJAMIN S. FISCHER FAX: (212) 856-9494 —
CATHERINE M. FOTI ROBERT G. MORVILLO
PAUL R. GRAND 1928-201!

www.maglaw.com MICHAEL C. SILBERBERG

CHRISTOPHER B. HARWOOD
LAWRENCE |ASON

BRIAN A. JACOBS
TELEMACHUS P. KASULIS

JUDITH L. MOGUL tkasulis@maglaw.com * ALSO ADMITTED IN WASHINGTON 0.¢
JODI MISHER PEIKIN **ALS0 ADMITTED IN CONNECTICUT

ROBERT M, RADICK* (212) 880-9555

JONATHAN S. SACK**
EDWARD M. SPIRO

JEREMY H. TEMKIN November 18, 2019

RICHARD D. WEINBERG

1940-20902

JOHN J, TIGUE, JR.
1839-20085

 

WRITER’S CONTACT INFORMATION

VIA ECF

Hon. Analisa Torres

United States District Judge
United States District Court
Southern District of New York
New York, New York 10007

Re: United States v. Glenn Blicht,
19 Cr. 591 (AT)

Dear Judge Torres:

We represent Glenn Blicht in the above-captioned matter and write to seek the Court’s
approval for Mr. Blicht to travel to Aruba from December 20, 2019 through January 3, 2020.
The Pretrial Services Office does not object to this request. The Government takes no position,
as long as an additional restriction set forth below is imposed by the Court.

Mr. Blicht was arrested on July 26, 2019 and presented before Magistrate Judge Stewart
D. Aaron. Judge Aaron set the following terms for Mr. Blicht’s release: (a) a $100,000 personal
recognizance bond; (b) signed by two financially responsible people; (c) travel limited to the
Southern and Eastern Districts of New York, as well as the District of New Jersey and the
District of Connecticut; (d) the surrender of travel documents; (e) the imposition of pretrial
supervision; and (f) an order that Mr. Blicht have no contact with “any victims or witnesses
including individuals referenced in the complaint or similarly situated.” Your Honor amended
the “no contact” provision at the request of Mr. Blicht and with the consent of the Government
on October 24, 2019. Hé pled guilty before Your Honor on October 16, 2019 and will be
sentenced on February 12, 2020.

Mr. Blicht would be accompanied on this trip by his mother, wife, two adult daughters,
aunt, cousins, and additional family members. Mr. Blicht’s extended family has been traveling
MORVILLO ABRAMOWITZ GRAND IASON & ANELLO PC,

Hon. Analisa Torres
November 18, 2019
Page 2

to Aruba in December every year for more than twenty years, as the trip was important to Mr.
Blicht’s late father and they have carried on the tradition since his passing. The travel
arrangements were made in May of this year, before Mr. Blicht was arrested or knew he was
under investigation. Mr. Blicht’s flights were purchased using airline miles.

There is no risk of flight in this situation. Mr. Blicht and his family are U.S. citizens and
lifelong residents of the United States. He has been a model supervisee on pretrial release. Mr.
Blicht immediately sought to accept responsibility for his conduct on the day of his arrest,
including in his post-arrest statement. In addition, Aruba (as a component kingdom of the
Netherlands) has an extradition treaty with the United States.

In light of the above, the Pretrial Services Office has no objection to this request. The
Government has advised us that they take no position on the travel, on the condition that the
Court require Mr, Blicht to call his Pretrial Services officer once per day during the trip,
including on holidays. Mr. Blicht consents to the addition of this restriction.

Thank you very much for your consideration of this matter.

Respectfully submitted,

a

Telemachus P. Kasulis ss,

GRANTED. Defendant shall call his Pretrial
Services officer on December 20, 2019, and on
each subsequent day through January 3, 2020.

SO ORDERED.

Dated: November 18, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
